430 F.2d 934
UNITED STATES of America, Plaintiff-Appellee,v.Arthur James LEWIS, Defendant-Appellant.
No. 28141 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 20, 1970.

Appeal from the United States District Court for the Southern District of Mississippi at Jackson, William Harold Cox, Chief Judge.
Armand Derfner, Jackson, Miss., (Court-appointed), for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966